DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/28/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Altonen et al. (US 2013/0224327).

With respect to claim 7, Altonen teaches a cooling plate (“a second support plate 380”) for injection molding apparatus (“mold assembly 328”, Pa [0064] and Fig. 5A), the injection molding apparatus including:
a fixed mold; and a movable mold in which a cavity portion is formed and which is separated from the fixed mold when the mold is opened (“a mold 370 having a first side 372 and a second side 374. The first side 372 and the second side 374 form a mold cavity 376 therebetween…attached to a press (not shown), which actuates to move the first and second sides 372, 374 during the molding process.”, Pa [0064]; since both the first side 372 and the second side 374 are movable, the limitations “fixed” is an intended use.), and
the cooling plate (“a second support plate 380”) comprising:
a first cooling mechanism (“cooling lines 382”) therein, the first cooling mechanism cooling the molding material in the cavity portion (“cool plastic in the mold cavity 376”, Pa [0064]), wherein
the cooling plate is detachably attached to an opposite-side surface of the movable mold from a surface to be in contact with the fixed mold (“The projection of the cooling line, the post 381, and the mold 370… as a structure of interchangeable elements…  removably connected”, Pa [0066]).
Even if Fig. 5A does not show a gate in a fixed mold into which a molding material flows is formed, Altonen further teaches that an overall injection molding apparatus 10 comprises a gate 30 through which the molten thermoplastic material 24 is injected and which directs the flow of the molten thermoplastic material 24 to the mold cavity 32 (Pa [0029] and Fig. 1). Therefore, one would appreciate that the mold assembly 328 of the injection molding would inherently comprises a gate in one mold part. Furthermore, it is noted that the limitation “the injection molding apparatus including a fixed mold… and a movable mold….” in lines 2-6 is an intended use since the claimed limitation is not a positive structure of the cooling plate thus the recited cooling plate is capable of being used with the claimed fixed mold and movable mold.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Altonen et al. (US 2013/0224327).

With respect to claim 1, Altonen teaches an injection molding apparatus (“mold assembly 328”, Pa [0064] and Fig. 5A), comprising:
a molding mold including a fixed mold, and a movable mold in which a cavity portion is formed and which is separated from the fixed mold when the mold is opened (“a mold 370 having a first side 372 and a second side 374. The first side 372 and the second side 374 form a mold cavity 376 therebetween…attached to a press (not shown), which actuates to move the first and second sides 372, 374 during the molding process.”, Pa [0064]; since both the first side 372 and the second side 374 are movable, the limitations “fixed” is an intended use.); and
a first cooling plate (“a second support plate 380”) which is detachably attached (“The projection of the cooling line, the post 381, and the mold 370… as a structure of interchangeable elements…  removably connected”, Pa [0066]) to an opposite-side surface of the movable mold (“a second side 374”) from a surface to be in contact with the fixed mold (“a first side 372”) and which is provided with a first cooling mechanism (“one or more cooling lines 382”) therein, the first cooling mechanism cooling the molding material in the cavity portion (“cool plastic in the mold cavity 376”, Pa [0064]).
Even if Fig. 5A does not show a gate in a fixed mold into which a molding material flows is formed and a nozzle in which a flow path that guides the molding material to the gate is formed, Altonen further teaches that an overall injection molding apparatus 10 comprises a nozzle 26 to form a shot of thermoplastic material, which will be injected into a mold cavity 32 of a mold 28 through a gate 30 in the mold part 25 (Pa [0029] and Fig. 1). Therefore, one would appreciate that the mold assembly 328 of the injection molding would inherently comprises a nozzle and a gate in the one mold part. Alternatively, one would have found it obvious to provide a nozzle and a gate in the one mold part in order to form a shot of thermoplastic material and inject it into a mold cavity through the gate in the mold part.

With respect to claim 2, Altonen as applied to claim 1 above further teaches a second cooling plate (“the support plate 378”) which is detachably attached to an opposite-side surface of the fixed mold from a surface to be in contact with the movable mold and which is provided with a second cooling mechanism therein, the second cooling mechanism cooling the molding material in the cavity portion (“One or more cooling lines 382 may be formed in one or more of the support plates 378, 380.”, Pa [0064] and Fig. 5A).

With respect to claim 6, Altonen as applied to claim 1 above further teaches that vertical and horizontal dimensions in an outer shape of the first cooling plate (“a second support plate 380”) and vertical and horizontal dimensions in an outer shape of the movable mold (“a second side 374”) are unified (Fig. 5A).

With respect to claim 8, Altonen teaches a cassette mold (“mold assembly 328”, Pa [0064] and Fig. 5A) for injection molding apparatus, comprising:
a fixed mold; a movable mold in which a cavity portion is formed and which is separated from the fixed mold when the mold is opened (“a mold 370 having a first side 372 and a second side 374. The first side 372 and the second side 374 form a mold cavity 376 therebetween…attached to a press (not shown), which actuates to move the first and second sides 372, 374 during the molding process.”, Pa [0064]; since both the first side 372 and the second side 374 are movable, the limitations “fixed” is an intended use.); and
a first cooling plate (“a second support plate 380”) which is detachably attached to an opposite-side surface of the movable mold from a surface to be in contact with the fixed mold (“The projection of the cooling line, the post 381, and the mold 370… as a structure of interchangeable elements…  removably connected”, Pa [0066]) and which is provided with a first cooling mechanism (“one or more cooling lines 382”) therein, the first cooling mechanism cooling the molding material in the cavity portion (“cool plastic in the mold cavity 376”, Pa [0064]).
Even if Fig. 5A does not show a gate in a fixed mold into which a molding material flows is formed, Altonen further teaches that an overall injection molding apparatus 10 comprises a gate 30 through which the molten thermoplastic material 24 is injected and which directs the flow of the molten thermoplastic material 24 to the mold cavity 32 (Pa [0029] and Fig. 1). Therefore, one would appreciate that the mold assembly 328 of the injection molding would inherently comprises a gate in the one mold part. Alternatively, one would have found it obvious to provide a gate in the one mold part in order to inject the molten thermoplastic material therethrough and direct the flow of the molten thermoplastic material to the mold cavity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327) as applied to claim 1 above.

With respect to claims 3 and 4, Altonen as applied to claim 1 above further teaches that the cooling plate (“the support plates 380”) may include posts or other projections 381 that extend outward, away from the support plate 378, 380, towards the mold 370 (Pa [0065]), the projection of the cooling line, the post 381, and the mold 370 can be configured together as a structure of interchangeable elements, a projected cooling line can be configured to be interchangeable with posts of various sizes and shapes, for different molds to offer an additional degree of flexibility in the molding process, with the ability to quickly change a molding machine from one mold to another mold, without having to remove the cooling line(s) and the receiving plate(s) during the change (Pa [0066]) and the cooling plate (“the support plate 380”) may receive molds having a variety of different mold cavity shapes (Pa [0068]). That is, Altonen implies acquiring feature data representing a feature of the molding mold and selecting a cooling plate corresponding to the feature data such as mold cavity shape (one would appreciate that the mold cavity shape are related to a mold cavity size.) as the first cooling plate (“the support plate 380”) from a plurality of types of cooling plates having different cooling mechanism structures. However, Altonen silent to a control unit for performing this steps automatically.
Altonen teaches that the injection molding apparatus 10 comprises a controller 50 for screw control (Pa [0031]). One would have found it obvious to configure the controller 50 to additionally perform the claimed steps or to provide another controller to perform the claimed steps for the same result, since it has been held that to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art. See In re Venner, 120 USPQ 192 (CCPA 1958) (see MPEP § 2144.04).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. (US 2013/0224327) as applied to claim 3 above and further in view of Grimm (US 2012/0053718).

With respect to claim 5, Altonen as applied to claim 3 above is silent to a display unit that displays information indicating the cooling plate selected by the control unit.
In the same field of endeavor, injection molding machine, Grimm teaches that the injection molding machine comprises a control device including a control console with a display, with a number of windows provided when a certain program is called, for displaying and entering information (Pa [0026]).
One would have found it obvious to provide a control console with a display for the purpose of displaying and entering information. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742